Title: George Washington Jeffreys to Thomas Jefferson, 3 November 1818
From: Jeffreys, George Washington
To: Jefferson, Thomas


          
            Dear Sir.
            Red House No C.
Nov. 3rd 1818.
          
          Not knowing the address of Col Randolph, your son in Law the enclosed letter is sent to your care, with the request that you will fill out the address and forward it to him by mail or otherwise.
          The Agricultural Society of which I have formerly mentioned to you; continues its exertions with increased ardour & success holding from them the appointment of corresponding Secty the duty devolves on me of endeavouring to collect information by letter from the most distinguished farmers in the different parts of the union. To Col Randolph our views are directed, to whom we feel greatly indebted for having introduced amongst us (through your goodness) so valuable an improvement as horizontal ploughing. We are anxious to learn his general system of improvement, but particularly his rotation of crops in connection with his modes of horizontal ploughing &c.
          
            Accept Sir th my respect & esteem and beleive me to be very truly yours.
            George W. Jeffreys.
          
         